Electronically Filed
                                                       Supreme Court
                                                       SCWC-16-0000100
                                                       10-OCT-2017
                                                       03:05 PM



                            SCWC-16-0000100

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                              KEKOA IONA,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-16-0000100; CR. NO. 14-1-0648)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Kekoa Iona’s application

for writ of certiorari, filed on August 28, 2017, is hereby

accepted and will be scheduled for oral argument.     The parties

will be notified by the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, October 10, 2017.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson